                                        UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                            ASHEVILLE DIVISION
                                               1:18-cv-172-MOC

              AMY L. HARTLEY,                           )
                                                        )
                                Plaintiff,              )
                                                        )
              vs.                                       )                         ORDER
                                                        )
              NANCY A. BERRYHILL,                       )
              Acting Commissioner of Social Security,   )
                                                        )
                                Defendant.              )
              _________________________________________ )

                      THIS MATTER is before the Court on Defendant’s Consent Motion to Remand to Social

              Security Administration. (Doc. No. 18). In support of the motion, Defendant has moved this

              Court, pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing her decision

              and remanding the case for further administrative proceedings.

                                                              ORDER

                      IT IS HEREBY ORDERED that Defendant’s Consent Motion to Remand to Social

              Security Administration, (Doc. No. 18), is GRANTED.              This Court hereby reverses the

              Commissioner’s decision and, under section four of 42 U.S.C. § 405(g), this Court remands the

              case to the Commissioner for further proceedings. To this extent, the pending Motion for

              Summary Judgment, (Doc. No. 11), shall be terminated as no longer pending.



Signed: May 1, 2019
